Fourth Court of Appeals
                                  San Antonio, Texas

                                        JUDGMENT
                                      No. 04-19-00807-CV

                           IN THE INTEREST OF J.M.T., a Child

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-00140
                     Honorable Charles E. Montemayor, Judge Presiding

                               BEFORE THE EN BANC COURT

       In accordance with this court’s opinion of this date and the panel’s opinion dated July 1,
2020, the trial court’s order terminating the parent-child relationship between W.S. and J.M.T. is
REVERSED and judgment is RENDERED denying the Department’s petition to terminate the
parent-child relationship between W.S. and J.M.T.

       SIGNED December 23, 2020.


                                                ________________________________
                                                Luz Elena D. Chapa, Justice